Citation Nr: 0827132	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, with left radiculitis, 
currently assigned a 40 percent disability rating.

2.  Entitlement to an increased evaluation for recurrent 
dislocation of left shoulder with tendonitis, calcarea left 
subscapular muscle, currently assigned a 40 percent 
disability rating. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

Further, the Board notes that in his April 2006 notice of 
disagreement, the veteran stated "also, tremor to both 
hands."  As it is unclear if the veteran wishes to file a 
claim for service connection for tremors to both hands, that 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease, cervical spine, 
with left radiculitis, is not productive of unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.

2.  The veteran's recurrent dislocation of left shoulder with 
tendonitis, calcarea left subscapular muscle is not 
productive of unfavorable ankylosis or impairment of the 
humerus with nonunion (false flail) or loss of head (flail 
shoulder).

4.  The veteran is currently assigned a 40 percent evaluation 
for his degenerative joint disease, cervical spine, with left 
ridiculitis, and a 40 percent evaluation for his recurrent 
dislocation of left shoulder with tendonitis, calcarea left 
subscapular muscle; his combined disability rating is 60 
percent. 

5.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease cervical spine with left 
radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2007).

2.  The criteria for a rating in excess of 40 percent for 
recurrent dislocation of left shoulder with tendonitis, 
calcarea left subscapular muscle have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2007).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's TDIU claim, the Board finds that 
the VCAA duty was satisfied by a letter sent to the veteran 
in January 2006.  The letter addressed all of the required 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ.  Specifically, the letter informed the 
veteran that in order to support his claim for TDIU, the 
evidence must show that his service-connected disabilities 
are sufficient, without regard to other factors, to prevent 
him from performing the mental and/or physical tasks required 
to obtain or maintain substantially gainful employment.  It 
was also noted that he generally must meet certain disability 
percentage requirements, i.e. one disability ratable at 60 
percent or more; or, more than one disability ratable at 40 
percent or more and a combined rating of 70 percent or more.  
The letter further explained that he could be entitled to 
TDIU based on exceptional circumstances and that such a claim 
would require evidence showing that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

With regard to the veteran's increased compensation claims, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a January 2006 letter notified the veteran that 
he must submit evidence that his service-connected cervical 
spine and shoulder conditions had increased in severity, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the conditions worsening on the 
veteran's employment and daily life, the diagnostic criteria 
for establishing a higher rating for his service connected 
cervical spine and shoulder conditions, or that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  To show that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).


In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his January 2006 VA 
examination, the veteran stated that he retired from his job 
in 1989 because he could no longer perform the required 
"labor-intensive work" due to his service-connected 
disabilities, that he could no longer drive, and that he 
frequently drops things because of his inability to hold them 
steadily.  At his July 2006 VA examination, the veteran 
further discussed the effect of his disability on his 
employment and daily life, stating that he has trouble 
lifting things and that he could not keep up with his normal 
work requirements because he had trouble picking things up 
with his left arm and therefore retired early.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  As will be discussed below, the veteran's spine 
disability is rated under Diagnostic Code 5243, 38 C.F.R. § 
4.71a, and his shoulder disability is rated under Diagnostic 
Code 5201, 38 C.F.R. § 4.714a.  The Board observes that both 
relevant diagnostic codes rely on a single measurement or 
test to establish a higher rating.  See id.  The RO provided 
an opportunity to undergo the necessary tests during the 
veteran's January 2006 and July 2006 VA examinations and the 
veteran did so.  Given the nature of the veteran's claims and 
the fact that the RO scheduled him for examinations in 
connection with these claims that the veteran underwent, the 
Board finds that a reasonable person would have known the 
general requirements necessary to establish a higher rating, 
including the importance of the range of motion examinations.  
Thus, the Board finds that any error in failure to provide 
Vazquez- Flores notice of this element is not prejudicial to 
the veteran's claims.  See Sanders, supra.


As to the element stating that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, in the present appeal, 
the veteran was provided with notice of this element in a 
letter dated in March 2006.  Subsequently, in October 2006, a 
statement of the case (SOC) was issued.  An SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34); Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the Board finds that any error with regard to this notice 
element is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  Thus, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  The veteran was also afforded a VA examination in 
January 2006 and in July 2006 in connection with his claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

LAW AND ANALYSIS

I. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Degenerative joint disease cervical spine with left 
radiculitis

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 40 percent for his service-connected cervical spine 
disorder.  The Board notes that the veteran is already 
receiving the maximum rating for loss of range of motion of 
the cervical spine under the rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability evaluation may 
not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA 
AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 8 (4th ed. 
1987)).  In this regard, notwithstanding the fact that the 
veteran's service-connected spine disability is limited to 
the cervical spine, the evidence of record does not show 
unfavorable ankylosis of the entire thoracolumbar spine.  
During both the January 2006 and July 2006 VA examinations, 
no ankylosis of the spine, favorable or unfavorable was 
noted.  As such, the veteran's service-connected degenerative 
joint disease cervical spine with left radiculitis has not 
been shown to more nearly approximate the criteria for a 
higher rating under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5243.

Consideration has been given as to whether a higher (60 
percent) evaluation could be assigned for intervertebral disc 
syndrome.  As noted above, a 60 percent evaluation for 
intervertebral disc syndrome is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (2007).  The July 2006 VA examiner stated that there 
were no signs of intervertebral disc syndrome with chronic 
and permanent root impairment.  However, even if a diagnosis 
of intervertebral disc syndrome has been established (a 
diagnosis was made in 2002), there are no findings that the 
veteran experienced any incapacitating episodes resulting 
from intervertebral disc syndrome of at least six weeks 
during the past year.  In fact, at the July 2006 VA 
examination, the veteran stated that his cervical spine 
condition did not cause incapacitation.  Similarly, the 
veteran's private medical records are silent as to being 
prescribed bed rest.  There is also no evidence that the 
veteran suffers from mild, incomplete paralysis of the upper 
radicular group (fifth and sixth cervicals) nerve. See 38 
C.F.R. § 4.124a, Diagnostic Code 8510. 

Deliberation as to whether a higher disability evaluation may 
be applied does not stop here, however.  A precedent opinion 
of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), 
held that intervertebral disc syndrome involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that the veteran 
experiences a significant loss of range of motion of the 
cervical spine.  When he was examined in July 2006, forward 
flexion was reduced to 35 degrees.  Similar ranges of motion 
have been documented over the course of the appeal.  However, 
despite his claim of experiencing pain, fatigue, and weakness 
due to repetitive motion, the examiner specifically found 
that such factors additionally limited the veteran's range of 
motion by only 10 degrees.  Thus, the Board finds that a 
disability evaluation in excess of 40 percent under the 
rating criteria for intervertebral disc syndrome is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected 
cervical spine disorder warranted a higher rating.  As such, 
entitlement to a rating in excess of 40 percent for 
degenerative joint disease cervical spine with left 
radiculitis is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5237; Hart, supra.

The Board also observes the veteran's contentions in his June 
2006 and December 2006 statements that both the January 2006 
and July 2006 VA examinations were inadequate, because they 
were performed by a physician's assistant and a general M.D. 
respectively, as opposed to an orthopedic specialist.  With 
regard to the January 2006 VA examination, the Board notes 
that in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the 
Court held that it has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  Similarly, in this case, the January 2006 VA 
examiner was a physician's assistant, and thus, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Moreover, the January 2006 VA 
examiner reviewed the veteran's claims file and provided 
competent medical evidence, as described in detail above.  
Furthermore, the VA examination report was reviewed and 
cosigned by the physician.  As such, the Board concludes that 
the January 2006 examination report and the opinion of the 
examiner is sufficient upon which to base a decision.  
Similarly, with regard to the July 2006 VA examination, 
section 5103A does not require the examiner to specialize in 
a particular field in order to perform an adequate VA 
examination.  In this case, the examining physician possessed 
the requisite education, training and experience to offer his 
medical diagnoses, statements and opinions.  Accordingly, the 
Board concludes that the July 2006 VA examination was also 
adequate to make a decision on the veteran's claims. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected degenerative 
joint disease cervical spine with left radiculitis has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected degenerative joint disease 
cervical spine with left radiculitis has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected degenerative joint disease cervical spine 
with left radiculitis rendered him unemployable.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected degenerative joint disease 
cervical spine with left radiculitis under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

B.  Recurrent dislocation left shoulder with tendonitis, 
calcarea left subscapular muscle

The evidence of record shows that the veteran is right- 
handed.  Therefore, for rating purposes, his left shoulder is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69.

The current General Rating Formula for Diseases and Injuries 
of the Shoulder and Arm provides that:

Under Diagnostic Code 5200, Scapulohumeral articulation, 
ankylosis of, noting the scapula and the humerus move as one 
piece: 

Unfavorable, abduction limited to 25 
degrees from side warrants a 50 percent 
evaluation for the major extremity or 40 
percent for the minor extremity.

Intermediate between favorable and 
unfavorable warrants a 40 percent 
evaluation for the major extremity or 30 
percent for the minor extremity.

Under Diagnostic Code 5201, Arm, limitation of motion of: 

To 25 degrees each side warrants a 40 
percent evaluation for the major 
extremity or 30 percent for the minor 
extremity.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 50 percent rating is granted for nonunion 
(false flail joint) of the major humerus.  Loss of head of 
the major humerus (flail shoulder) warrants a 70 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

As noted above, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 40 percent for his service-connected recurrent dislocation 
left shoulder with tendonitis, calcarea left subscapular 
muscle.  In this regard, the Board again notes that the 
veteran's left shoulder is his non-dominant or minor 
extremity.  Pursuant to Diagnostic Code 5200, the highest 
available rating for loss of range of motion of a minor 
extremity is 40 percent.  The veteran is therefore already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion.  The 
veteran's 40 percent disability evaluation is continued and 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Further, unfavorable ankylosis of the shoulder has 
not been demonstrated.  See VA Examination Report, dated July 
2006.  Indeed, an active range of motion of the shoulder was 
demonstrated.  Evidence of impairment of the humerus with 
nonunion (false flail) or loss of head (flail shoulder) has 
never been demonstrated nor contended to exist.  As such, the 
veteran's service-connected recurrent dislocation left 
shoulder with tendonitis, calcarea left subscapular muscle 
has not been shown to more nearly approximate the criteria 
for a higher rating under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5200, 5201, 5202.

As was also noted above, staged ratings are appropriate for 
an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected 
recurrent dislocation left shoulder with tendonitis, calcarea 
left subscapular muscle warranted a higher rating.  As such, 
entitlement to a rating in excess of 40 percent for recurrent 
dislocation left shoulder with tendonitis, calcarea left 
subscapular muscle is denied.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5200, 5201; Hart, supra.

With regards to the veteran's contentions in his June 2006 
and December 2006 statements that both the January 2006 and 
July 2006 VA examinations were inadequate, as discussed 
above, the Board concludes that both examination reports and 
the opinions of the examiners are sufficient upon which to 
base a decision.  See 38 C.F.R. § 3.159(a)(1).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected recurrent 
dislocation left shoulder with tendonitis, calcarea left 
subscapular muscle has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that his service-
connected recurrent dislocation left shoulder with 
tendonitis, calcarea left subscapular muscle has interfered 
with employment beyond the regular schedular criteria nor 
that his service-connected recurrent dislocation left 
shoulder with tendonitis, calcarea left subscapular muscle 
rendered him unemployable.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected recurrent 
dislocation left shoulder with tendonitis, calcarea left 
subscapular muscle under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 40 percent 
disability evaluation for his degenerative joint disease 
cervical spine with left radiculitis, and a 40 percent 
disability evaluation for his recurrent dislocation left 
shoulder with tendonitis, calcarea left subscapular muscle.  
His combined evaluation is 60 percent.  As such, the ratings 
assigned for service-connected disability in this case do not 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The Board acknowledges that the veteran is not employed full-
time.  However, the fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  The Board 
does observe a February 1988 letter from VA to the veteran's 
employer stating that he may periodically have to miss work 
due to his service-connected disabilities, which was shortly 
before his retirement in June 1989.  However, the evidence of 
record does not indicate that the veteran is entirely 
incapable of securing some form of employment by reason of 
his service-connected disabilities.  The veteran has 
completed four years of college.  He also indicated in his VA 
Form 21-8940 dated in October 2005 that he worked at his past 
job for 40 years.  In light of these facts, the Board is of 
the opinion that the veteran has the education, training, and 
experience to obtain some form of employment.  In 
consideration of the veteran's work history and his 
education, there has been no showing that he is precluded 
from employment by his service-connected disabilities alone, 
even if the type of work is limited or not the same type of 
work that he had been performing at his past job.  Moreover, 
the veteran told the July 2006 VA examiner that he was not 
undergoing any current treatments for his service-connected 
disabilities.  There is also no indication that any other 
agency, such as the Social Security Administration-which is 
not limited in its review of matters concerning 
unemployability to consideration of only service-connected 
disabilities--has determined that the veteran is currently 
unemployable.  As such, the evidence of record does not show 
the veteran to be unemployable due to his service-connected 
disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).



ORDER

Entitlement to an increased evaluation for degenerative joint 
disease cervical spine with left radiculitis, currently 
evaluated as 40 percent disabling, is denied.

Entitlement to an increased evaluation for recurrent 
dislocation left shoulder with tendonitis, calcarea left 
subscapular muscle, currently evaluated as 40 percent 
disabling, is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


